






















Exhibit A




--------------------------------------------------------------------------------






UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT BECKLEY


In re MASSEY ENERGY CO. SECURITIES LITIGATION


This Document Relates To:
ALL ACTIONS.




)
)
)
)
)
)
)
)
Civil Action No. 5:10-cv-00689-ICB
CLASS ACTION
The Honorable Irene C. Berger











[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
APPROVING FORM AND MANNER OF NOTICE, AND SETTING DATE FOR HEARING ON FINAL
APPROVAL OF SETTLEMENT


WHEREAS, as of February 5, 2014, Lead Plaintiff, the Commonwealth of
Massachusetts Pension Reserves Investment Trust (“Lead Plaintiff”) and named
plaintiff David Wagner (collectively “Plaintiffs”), on behalf of themselves and
the proposed Settlement Class (as defined below), on the one hand, and Massey
Energy Company (n/k/a Alpha Appalachia Holdings, Inc.) (“Massey” or the
“Company”), Donald L. Blankenship, Baxter F. Phillips, Jr., Eric B. Tolbert, J.
Christopher Adkins, Dan R. Moore, E. Gordon Gee, Richard M. Gabrys, James B.
Crawford, Robert H. Foglesong, Stanley C. Suboleski and Lady Barbara Thomas
Judge (collectively, the “Defendants”), and Alpha Natural Resources, Inc.
(“ANR”), on the other hand, entered into a Stipulation and Agreement of
Settlement (the “Stipulation”) in the above-titled litigation (the

2

--------------------------------------------------------------------------------




“Action”), which is subject to review under Rule 23 of the Federal Rules of
Civil Procedure and which, together with the exhibits thereto, sets forth the
terms and conditions of the proposed settlement of the claims alleged in the
Consolidated Amended Class Action Complaint for Violations of the Federal
Securities Laws, filed on March 11, 2011, on the merits and with prejudice (the
“Settlement”); and


WHEREAS, the Court has reviewed and considered the Stipulation and the
accompanying exhibits; and
WHEREAS, the Settling Parties to the Stipulation have consented to the entry of
this order; and
WHEREAS, all capitalized terms used in this order that are not otherwise defined
herein have the meanings defined in the Stipulation;
NOW, THEREFORE, IT IS HEREBY ORDERED, this _______ day of ____________, _____
that:
1.    The Court has reviewed the Stipulation and preliminarily finds the
Settlement set forth therein to be fair, reasonable and adequate, subject to
further consideration at the Settlement Hearing described below.
2.    Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil
Procedure, the Court hereby certifies, for the purposes of the Settlement only,
the Settlement Class of: all Persons who purchased or otherwise acquired shares
of the common stock of Massey Energy Company between February 1, 2008 and July
27, 2010, inclusive, and were damaged thereby. Excluded from the Settlement
Class are: (i) Defendants; (ii) ANR; (iii) the officers and directors of Massey
during the Class Period; (iv) all of Massey’s subsidiaries during the Class
Period;

3

--------------------------------------------------------------------------------




(v) members of the immediate families of any excluded Person; (vi) the legal
representatives, heirs, successors or assigns of any excluded Person; (vii) any
entity in which any Defendant or ANR has or had a controlling interest; and
(viii) any Person who would otherwise be a Settlement Class Member but who
properly excludes himself, herself, or itself by filing a valid and timely
request for exclusion in accordance with the requirements set forth in the
Notice.
3.    The Court finds and concludes that the prerequisites of class action
certification under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil
Procedure have been satisfied for the Settlement Class defined herein and for
the purposes of the Settlement only, in that:
(a)    the members of the Settlement Class are so numerous that joinder of all
Settlement Class Members is impracticable;
(b)    there are questions of law and fact common to the Settlement Class
Members;
(c)    the claims of Lead Plaintiff and Plaintiff Wagner are typical of the
Settlement Class’s claims;
(d)    Lead Plaintiff, Plaintiff Wagner, and Co-Lead Counsel have fairly and
adequately represented and protected the interests of the Settlement Class;
(e)    the questions of law and fact common to Settlement Class Members
predominate over any individual questions; and
(f)    a class action is superior to other available methods for the fair and
efficient adjudication of the controversy, considering that the claims of
Settlement Class Members in the Action are substantially similar and would, if
tried, involve substantially identical proofs and may therefore be efficiently
litigated and resolved on an aggregate basis as a class action; the amounts of
the claims of many of the Settlement Class Members are too

4

--------------------------------------------------------------------------------




small to justify the expense of individual actions; and it does not appear that
there is significant interest among Settlement Class Members in individually
controlling the litigation of their claims.
4.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the
purposes of the Settlement only, Lead Plaintiff and Plaintiff David Wagner are
certified as Class Representatives for the Settlement Class. The law firms of
Labaton Sucharow LLP and Robbins Geller Rudman & Dowd LLP are appointed Class
Counsel for the Settlement Class and James F. Humphreys & Associates L.C. is
appointed Liaison Counsel for the Settlement Class.
5.    A hearing (the “Settlement Hearing”) pursuant to Rule 23(e) of the Federal
Rules of Civil Procedure is hereby scheduled to be held before the Court on
________________, 2014, at __:____ _.m. for the following purposes:
(a)    to determine whether the proposed Settlement is fair, reasonable and
adequate, and should be approved by the Court;
(b)    to determine whether the proposed Judgment as provided under the
Stipulation should be entered, and to determine whether the release by the
Settlement Class of the Released Claims, as set forth in the Stipulation, should
be provided to the Defendant Released Parties;
(c)    to determine, for purposes of the Settlement only, whether the Settlement
Class should be finally certified; whether Lead Plaintiff and Plaintiff Wagner
should be finally certified as Class Representatives for the Settlement Class;
whether the law firms of Labaton Sucharow LLP and Robbins Geller Rudman & Dowd
LLP should be finally appointed as Class Counsel for the Settlement Class; and
whether James F. Humphreys & Associates L.C. should be finally appointed as
Liaison Counsel for the Settlement Class;

5

--------------------------------------------------------------------------------




(d)    to determine whether the proposed Plan of Allocation for the proceeds of
the Settlement is fair and reasonable and should be approved by the Court;
(e)    to consider Co-Lead Counsel’s application for an award of attorneys’ fees
and expenses (which may include an application for an award to Lead Plaintiff
for reimbursement of its reasonable costs and expenses directly related to its
representations of the Settlement Class, pursuant to the Private Securities
Litigation Reform Act of 1995 (“PSLRA”)); and
(f)    to rule upon such other matters as the Court may deem appropriate.
6.    The Court reserves the right to approve the Settlement with or without
modification and with or without further notice to the Settlement Class of any
kind. The Court further reserves the right to enter the Judgment regardless of
whether it has approved the Plan of Allocation or awarded attorneys’ fees and/or
expenses. The Court may also adjourn the Settlement Hearing or modify any of the
dates herein without further notice to members of the Settlement Class.
7.    The Court approves the form, substance and requirements of the Notice and
the Proof of Claim, substantially in the forms annexed hereto as Exhibits 1 and
2, respectively.
8.    The Court approves the retention of A.B. Data, Ltd. as the Claims
Administrator. The Claims Administrator shall cause the Notice and the Proof of
Claim, substantially in the forms annexed hereto, to be mailed, by first-class
mail, postage prepaid, on or before ten (10) business days after entry of this
Preliminary Approval Order (“Notice Date”), to all Settlement Class Members who
can be identified with reasonable effort. Massey and ANR, to the extent they
have not already done so, shall use their best efforts to obtain and provide to
Co-Lead Counsel, or the Claims Administrator, no later than five (5) business
days after entry of this

6

--------------------------------------------------------------------------------




Preliminary Approval Order, transfer records in electronic searchable form
containing the names and addresses of purchasers of the common stock of Massey
during the Class Period.
9.    The Claims Administrator shall use reasonable efforts to give notice to
nominee purchasers such as brokerage firms and other Persons who purchased or
otherwise acquired the common stock of Massey during the Class Period as record
owners but not as beneficial owners. Such nominee purchasers are directed,
within seven (7) calendar days of their receipt of the Notice, to either
(i) provide the Claims Administrator with lists of the names and last known
addresses of the beneficial owners, and the Claims Administrator is ordered to
send the Notice and Proof of Claim promptly to such identified beneficial owners
by first-class mail, or (ii) request additional copies of the Notice and Proof
of Claim from the Claims Administrator, and within seven (7) calendar days of
receipt of such copies send them by first-class mail directly to the beneficial
owners. Nominee purchasers who elect to send the Notice and Proof of Claim to
their beneficial owners shall also send a statement to the Claims Administrator
confirming that the mailing was made as directed. Additional copies of the
Notice and Proof of Claim shall be made available by the Claims Administrator to
any record holder requesting them for the purpose of distribution to beneficial
owners, and such record holders shall be reimbursed from the Settlement Fund,
after receipt by the Claims Administrator of proper documentation, for their
reasonable expenses actually incurred in sending the Notices and Proofs of Claim
to beneficial owners.
10.    Co-Lead Counsel shall, at or before the Settlement Hearing, file with the
Court proof of mailing of the Notice and Proof of Claim.
11.    The Court approves the form of the Summary Notice substantially in the
form annexed hereto as Exhibit 3, and directs that Co-Lead Counsel cause the
Summary Notice to be

7

--------------------------------------------------------------------------------




published in The Wall Street Journal and to be transmitted over PR Newswire
within fourteen (14) calendar days of the Notice Date. Co-Lead Counsel shall, at
or before the Settlement Hearing, file with the Court proof of publication of
the Summary Notice.
12.    The form and content of the notice program described herein, and the
methods set forth herein of notifying the Settlement Class of the Settlement and
its terms and conditions, meet the requirements of Rule 23 of the Federal Rules
of Civil Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934, 15
U.S.C. § 78u-4(a)(7), as amended by the PSLRA, and due process, constitute the
best notice practicable under the circumstances, and shall constitute due and
sufficient notice to all Persons entitled thereto.
13.    In order to be eligible to receive a distribution from the Net Settlement
Fund, in the event the Settlement is effected in accordance with the terms and
conditions set forth in the Stipulation, each Settlement Class Member shall take
the following actions and be subject to the following conditions:
(a)    A properly executed Proof of Claim, substantially in the form annexed
hereto as Exhibit 2, must be submitted to the Claims Administrator, at the
address indicated in the Notice, and postmarked no later than 120 calendar days
after the Notice Date. Such deadline may be further extended by Court order or
by Lead Plaintiff in its discretion. Each Proof of Claim shall be deemed to have
been submitted when postmarked (if properly addressed and mailed by first-class
or overnight mail, postage prepaid) provided such Proof of Claim is actually
received prior to the filing of a motion for an order of the Court approving
distribution of the Net Settlement Fund. Any Proof of Claim submitted in any
other manner shall be deemed to have been submitted when it was actually
received at the address designated in the Notice. Any Settlement Class Member
who does not submit a Proof of Claim within the time

8

--------------------------------------------------------------------------------




provided for shall be barred from sharing in the distribution of the Net
Settlement Fund, unless otherwise ordered by the Court, but shall remain bound
by all determinations and judgments in this Action concerning the Settlement, as
provided by paragraph 15 of this order.
(b)    The Proof of Claim submitted by each Settlement Class Member must satisfy
the following conditions, unless otherwise ordered by the Court: (i) it must be
properly completed, signed and submitted in a timely manner in accordance with
the provisions of the preceding subparagraph; (ii) it must be accompanied by
adequate supporting documentation for the transactions reported therein, in the
form of broker confirmation slips, broker account statements, an authorized
statement from the broker containing the transactional information found in a
broker confirmation slip, or such other documentation as is deemed adequate by
Co-Lead Counsel; (iii) if the Person executing the Proof of Claim is acting in a
representative capacity, a certification of that Person’s current authority to
act on behalf of the Settlement Class Member must be included in the Proof of
Claim; and (iv) the Proof of Claim must be complete and contain no material
deletion or modification of any of the printed matter contained therein and must
be signed under penalty of perjury.
(c)    As part of the Proof of Claim, each Settlement Class Member shall submit
to the jurisdiction of the Court with respect to the claim submitted.
14.    Any Settlement Class Member may enter an appearance in this Action, at
his, her or its own expense, individually or through counsel of his, her or its
own choice. If any Settlement Class Member does not enter an appearance, he, she
or it will be represented by Co-Lead Counsel.
15.    Settlement Class Members shall be bound by all orders, determinations and
judgments in this Action concerning the Settlement, whether favorable or
unfavorable, unless

9

--------------------------------------------------------------------------------




such Persons request exclusion from the Settlement Class in a timely and proper
manner, as hereinafter provided. A putative Settlement Class Member wishing to
make such an exclusion request shall mail the request in written form by
first-class mail to the address designated in the Notice for such exclusions,
such that it is received no later than twenty-one (21) calendar days prior to
the Settlement Hearing. Such request for exclusion must state the name, address
and telephone number of the Person seeking exclusion, must state that the sender
requests to be “excluded from the Settlement Class in In re Massey Energy Co.
Sec. Litig., No. 5:10-cv-00689 (S.D. W.V.)” and must be signed by such Person.
Such Persons requesting exclusion are also required to state the information
requested in the Notice, including, but not limited to: the date(s), price(s),
and number(s) of shares of all purchases, acquisitions, and sales of Massey
common stock during the Class Period, and the amount of holdings of these
securities. The request for exclusion shall not be effective unless it provides
all of the required information in the manner set forth above, and is made
within the time stated above, or the exclusion is otherwise accepted by the
Court.
16.    Putative Settlement Class Members requesting exclusion from the
Settlement Class shall not be eligible to receive any payment out of the Net
Settlement Fund as described in the Stipulation and Notice.
17.    The Court will consider any Settlement Class Member’s objection to the
Settlement, the Plan of Allocation, and/or the application for an award of
attorneys’ fees or expenses only if such Settlement Class Member has served by
hand or by mail his, her or its written objection and supporting papers such
that they are received on or before twenty-one (21) calendar days before the
Settlement Hearing, upon Co-Lead Counsel’s designee: Joel H. Bernstein, Labaton
Sucharow LLP, 140 Broadway, New York, NY 10005; and Defendants’

10

--------------------------------------------------------------------------------




Counsel’s designee: Mitchell A. Lowenthal, Cleary Gottlieb Steen & Hamilton LLP,
One Liberty Plaza, New York, NY 10006, and has filed said objections and
supporting papers with the Clerk of the United States District Court for the
Southern District of West Virginia, Robert C. Byrd U. S. Courthouse, 110 North
Heber Street, Room 119, Beckley, WV 25801. Any Settlement Class Member who does
not make his, her, or its objection in the manner provided for in the Notice
shall be deemed to have waived such objection and shall forever be foreclosed
from making any objection to any aspect of the Settlement, to the Plan of
Allocation, or to the request for attorneys’ fees and expenses, unless otherwise
ordered by the Court, but shall otherwise be bound by the Judgment to be entered
and the releases to be given. Attendance at the Settlement Hearing is not
necessary; however, Persons wishing to be heard orally in opposition to the
approval of the Settlement, the Plan of Allocation, and/or the application for
an award of attorneys’ fees and other expenses are required to indicate in their
written objection their intention to appear at the hearing. Persons who intend
to object to the Settlement, the Plan of Allocation, and/or the application for
an award of attorneys’ fees and expenses and desire to present evidence at the
Settlement Hearing must include in their written objections the identity of any
witnesses they may call to testify and exhibits they intend to introduce into
evidence at the Settlement Hearing. Settlement Class Members do not need to
appear at the Settlement Hearing or take any other action to indicate their
approval.
18.    Pending final determination of whether the Settlement should be approved,
Plaintiffs, all Settlement Class Members, and each of them, and anyone who acts
or purports to act on their behalf, shall not institute, commence or prosecute
any action that asserts Released Claims against the Defendant Released Parties.

11

--------------------------------------------------------------------------------




19.    As provided in the Stipulation, prior to the Effective Date, Co-Lead
Counsel may pay the Claims Administrator the reasonable fees and costs
associated with giving notice to the Settlement Class and the review of claims
and administration of the Settlement out of the Settlement Fund without further
approval from Defendants or ANR and without further order of the Court.
20.    All papers in support of the Settlement, Plan of Allocation, and Co-Lead
Counsel’s request for an award of attorneys’ fees and expenses shall be filed
with the Court and served on or before thirty-five (35) calendar days prior to
the date set for the Settlement Hearing. If reply papers are necessary, they are
to be filed with the Court and served no later than seven (7) calendar days
prior to the Settlement Hearing.
21.    The passage of title and ownership of the Settlement Fund to the Escrow
Agents in accordance with the terms and obligations of the Stipulation is
approved. No Person who is not a Settlement Class Member or Co-Lead Counsel
shall have any right to any portion of, or to any distribution of, the Net
Settlement Fund unless otherwise ordered by the Court or otherwise provided in
the Stipulation.
22.    All funds held in escrow shall be deemed and considered to be in custodia
legis of the Court, and shall remain subject to the jurisdiction of the Court
until such time as such funds shall be disbursed pursuant to the Stipulation
and/or further order of the Court.
23.    Neither Defendants, ANR, nor their counsel shall have any responsibility
for the Plan of Allocation or any application for attorney’s fees or expenses
submitted by Co-Lead Counsel or Lead Plaintiff, and such matters shall be
considered separately from the fairness, reasonableness and adequacy of the
Settlement.

12

--------------------------------------------------------------------------------




24.    If the Settlement fails to become effective as defined in the Stipulation
or is terminated, then, in any such event, the Stipulation, including any
amendment(s) thereof, except as expressly provided in the Stipulation, and this
Preliminary Approval Order shall be null and void, of no further force or
effect, and without prejudice to any Settling Party, and may not be introduced
as evidence or used in any action or proceeding by any Person against the
Settling Parties, and the Settling Parties shall be deemed to have reverted to
their respective litigation positions in the Action as of December 4, 2013.
25.    The Court retains exclusive jurisdiction over the Action to consider all
further matters arising out of or connected with the Settlement.
Dated: _________________, _____


____________________________________
Honorable Irene C. Berger
UNITED STATES DISTRICT JUDGE
 
 












13